Barnard, J.,
found as conclusions of law, the following, to wit :
“1. That the plaintiff is entitled to judgment that on delivering to the defendant a bond with two sureties in penalty of $3,000, to indemnify the defendant against all claims by any other person on account of such bonds or coupons and against all costs and ex-' penses by reason of such claim, that the defendant pay to the plaintiff the interest coupons, which have become due since August 1,- 1875, amounting to $350. 2. That the defendant execute a duplicate of each of the said bonds, numbers 3245 and 4918, so lost and destroyed, in like tenor and effect in all respects, registered in the name of Henry Rogers, together with coupons thereon, from the time said duplicates are made, and deliver the said duplicates to the plaintiff.”
An order was thereupon entered in accordance with, the above conclusions of law.